In an action, inter alia, for a judgment declaring that the defendant Atlantic Mutual Insurance Company is obligated to defend and indemnify the plaintiff Borden Leasing in an underlying action entitled Gorbecki v Borden Leasing, pending in the Supreme Court, Suffolk County, under Index No. 24685-1997 or, in the alternative, that the defendant Coors Distributing Company of New York, Inc., breached its contractual obligation to procure an insurance policy naming the plaintiff Borden Leasing as an additional insured, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Emerson, J.), entered August 23, 2004, as denied their motion for summary judgment.
*622Ordered that the order is reversed insofar as appealed from, on the law, with one bill of costs, the motion is granted, and the matter is remitted to the Supreme Court, Suffolk County, for the entry of a judgment declaring that the defendant Atlantic Mutual Insurance Company is obligated to defend and indemnify the plaintiff Borden Leasing in the underlying action entitled Gorbecki v Borden Leasing, pending in the Supreme Court, Suffolk County, under Index No. 24685-1997, and that the defendant Coors Distributing Company of New York, Inc., did not breach its contractual obligation to procure an insurance policy naming the plaintiff Borden Leasing as an additional insured.
The Supreme Court erred in denying the plaintiffs’ motion for summary judgment. The plaintiff Borden Leasing is an additional insured under terms of the Commercial General Liability policy issued by the defendant Atlantic Mutual Insurance Company to the defendant Coors Distributing Company of New York, Inc. The matter must therefore be remitted to the Supreme Court, Suffolk County, for the entry of a judgment declaring that the defendant Atlantic Mutual Insurance Company is obligated to defend and indemnify the plaintiff Borden Leasing in the underlying actioii entitled Gorbecki v Borden Leasing, pending in the Supreme Court, Suffolk County, under Index No. 24685-1997, and that the defendant Coors Distributing Company of New York, Inc., did not breach its contractual obligation to procure an insurance policy naming the plaintiff Borden Leasing as an additional insured. Crane, J.P., Santucci, Mastro and Dillon, JJ., concur.